The undisputed evidence, including the testimony of the plaintiff, is that at a point 40 feet from the main line the train could have been seen approaching from 65 to 150 yards, and at the side track, 10 feet from the main line, it could have been seen for more than a mile. The conclusion is irresistible that he drove upon the track without taking the slightest care for his safety. The fact that he testified that he looked, when the evidence shows that if he had done so he would have seen the train, is not acceptable as evidence.